Citation Nr: 1531919	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to October 1976.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 Special Apportionment Decision issued by the Milwaukee, Wisconsin, Pension Management Center of the Department of Veterans Affairs (VA) that denied the appellant's claim for an apportionment of the Veteran's non-service-connected disability pension benefits.  The case was certified to the Board by the Regional Office (RO) in Jackson, Mississippi.  

In January 2012, the Board remanded the case so that the appellant could be scheduled for a Travel Board hearing, but she failed to report for that March 2012 hearing and she did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  

The appeal was again remanded in October 2012.  


FINDINGS OF FACT

1.  The appellant is married to the Veteran, but they have lived apart throughout the appeal period; and, the Veteran has not made reasonable contributions to her support.

2.  Prior to September 1, 2010, the Veteran was in receipt of monthly pension benefits as a single veteran with no dependents, and, for that period, it would be a hardship to apportion a share of VA pension benefits to the appellant. 

3.  Beginning September 1, 2010, the Veteran has received monthly pension as a married veteran with a dependent spouse, and, as of that date, an apportionment of the veteran's VA pension benefits in the amount paid-or payable-as a dependency allowance for the appellant would not cause hardship to the Veteran and would reasonably contribute to the appellant's support.  


CONCLUSIONS OF LAW

1.  Prior to September 1, 2010, the criteria for an apportionment of the Veteran's VA nonservice-connected pension benefits were not met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).

2.  Beginning September 1, 2010, the criteria for an apportionment of the Veteran's VA nonservice-connected pension benefits in the amount paid or payable to the Veteran as dependency allowance for the appellant are met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Because an apportionment decision involves deciding how existing benefits are to be paid, under Sims, the VCAA is not applicable to this claim.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2014).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  The file reflects that the parties received notice compliant with these requirements.  

Finally, all actions requested in the prior remands were accomplished to the extent possible in light of the parties' failure to respond to any of VA's requests.  

Legal Criteria

VA law provides that a veteran's compensation benefits may be apportioned on behalf of his or her spouse under certain, specified circumstances.  38 U.S.C.A. § 5307 (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation.  See 38 U.S.C.A. § 101(31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50(a) (2014).  

A "special" apportionment which may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A "special" apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a general apportionment, but special circumstances exist which warrant giving dependents additional support.

However, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).  Also, apportionment is not available in several other situations, none of which are applicable in this case (for example, the spouse of the disabled person has been found guilty of conjugal infidelity by a court having proper jurisdiction or where the spouse has lived with another person and held herself out to be the spouse of another). 38 C.F.R. § 3.458(b)-(f) .  

Analysis

Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation.  See 38 U.S.C.A. § 101(31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50(a) (2014).  Thus, as a threshold matter, the question of whether the appellant is the spouse of the Veteran must be addressed.  In this regard, in a pension award dated in April 2005, the Veteran was granted an additional allowance for his spouse, the appellant, effective in September 2003.  However, in a March 2006 written statement, the Veteran requested that the appellant be removed from his VA benefits because they were divorced.  He said that the date of divorce would be final soon, and that they had been separated for about a year.  He did not respond to VA's request for proof of the divorce, but in January 2007, the appellant was removed from his award effective April 1, 2006, based on his statement that they were divorced.  

Then, in a March 2007 written statement, the Veteran said that he could not afford to get a divorce from "the woman that left me."  In an August 2009 statement, the appellant said she was still his wife.  Moreover, in an August 2010 written statement, the Veteran said that he had reconciled with the appellant, and they were together again.  He further stated that they had never obtained a divorce.  Inasmuch as the only evidence of a divorce was the Veteran's statement, which he has since rescinded or contradicted on two specific occasions, along with other statements from him and the appellant describing their marital status as "separated," the Board finds that the appellant meets the criteria of "spouse."  

The appellant filed a claim for apportionment of the Veteran's pension benefits in November 2008, stating that the Veteran had separated from her in 2005, and that he refused to provide financial assistance.  According to the June 2009 notification sent to the appellant and the Veteran, her claim was denied because she was currently separated from the Veteran and he did not contribute to her financial support; therefore, she was no longer considered to be a dependent of the Veteran.  In the statement of the case, the PMC noted that she was not currently on the Veteran's award as a dependent, and that because they were separated and he was not contributing financially to her, they were considered to be "estranged," and, therefore, she was not a dependent for VA purposes.  


The statement of the case noted that a review of the file showed she received wages, and that is she were to be considered a dependent, her income would have to be counted, reducing the amount of VA pension the Veteran would be entitled to receiving, creating an undue hardship on the Veteran.  However, pursuant to the Veteran's request for the appellant to be added as a dependent, award action in February 2011 added the appellant as a dependent spouse effective September 1, 2010.  The award was based on the appellant having no countable income.  

In reviewing the file, the Board finds that the evidence indicates that the appellant does not have countable income.  It is not clear that the "wages" attributed to her, in 2006, were actually wages.  The paperwork on file suggests that the payments were in fact a "remittance" paid by the state to her for the care of children, to whom she was related.  It appears that this payment was more likely a form of maintenance or welfare, and, therefore, excluded from income.  38 C.F.R. § 3.272(a), (b).  However, because the information was from 2006, and the PMC did not consider it as income in the 2011 award, it is not necessary to further investigate the payment.  Likewise, in June 2008, documentation of the appellant's receipt of food stamps was received; this is not considered as income.  Id.   

Regarding the assertion that she cannot receive an apportionment because she and the Veteran are "estranged," unless a veteran and his or her spouse who live apart are also estranged, and the veteran is not contributing reasonably to the spouse's support, the veteran's spouse is a dependent.  38 C.F.R. § 3.23(d); see also 38 C.F.R. § 3.60 ("a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.").  "Estranged" is not defined by regulation.  It is clear, however, that simply not living together and not contributing to the spouse's support are insufficient, alone, since an apportionment may only be granted if the Veteran and his spouse are not residing together, and he is not reasonably discharging his responsibility for support.  38 C.F.R. § 3.450(a)(1).  Indeed, the apportionment regulations specify that "a Veteran's benefits will not be apportioned until the estranged spouse files a claim for an apportioned share."  38 C.F.R. § 3.458(g) (emphasis added).  Clearly, then, the regulatory scheme contemplates the potential for an "estranged" spouse to receive an apportionment.  

As noted by the RO, the numerous medical records on file do not reflect that the Veteran and the appellant have reconciled.  The appellant does not contend otherwise.  They continue to receive mail at separate addresses.  Such supports a finding that they are not residing together.  Therefore, since the Veteran and his spouse are not living together, the first criterion for a general apportionment is met.  

Concerning contribution to support, as noted above, there is an apparent contradiction in the definition of a dependent spouse, which requires contribution to support, and the requirements for apportionment, which require that the Veteran not be reasonably discharging his support obligation.  However, when considered together, the most reasonable interpretation is that while the Veteran may not claim his estranged spouse as a dependent unless he is contributing reasonably to her support, if he is not contributing to her support, the benefit may be awarded to his spouse as an apportionment.    

The appellant states that the Veteran previously contributed to her support.  She also submitted numerous lay statements to the effect that the Veteran no longer contributed to her support because he stated he could not afford it.  The Veteran did not respond to requests concerning his financial status made in connection with this appeal.  Although the appellant need not establish need for a general apportionment, the fact that she is in receipt of food stamps implies some need.  In any event, the Board can find no reason to justify denying the appellant the amount of the payment that the Veteran receives for the sole reason that she is his dependent spouse.  In Hall, it was noted that since the amount of the apportionment the Board granted that appellant was less than the amount the Veteran received because he claimed the appellant as his dependent, an apportionment in that amount could not cause hardship to the veteran.  

For the period from November 2008, when the appellant's claim was received, through August 2010, the Veteran's award of VA pension did not include an amount for a dependent spouse.  The Board finds that hardship would likely result to the Veteran if an apportionment were to be granted for that retroactive period, from November 2008 through August 2010.  In this regard, it appears that the Veteran believed that he was not entitled to benefits on her behalf during this period, and he apparently told her, his son, and other relatives that he could not afford to pay the appellant any money.  Neither party provided specific financial information pertaining to this period, but since VA pension is designed to provide a minimum level of income, and the Veteran has no known other source of income, hardship may be presumed to be present should a significant amount of this payment be diverted to the appellant, on a retroactive basis.  

Beginning September 1, 2010, however, the Veteran has received an allowance for a dependent spouse.  Therefore, the Board finds that an apportionment of VA pension benefits should be granted in an amount equal to the benefits paid, or payable to, the Veteran as a dependency allowance.  See Hall, supra.  The Veteran would still receive the amount due to a single Veteran with no dependents, which is the maximum amount due to him if he is not contributing to his spouse's support.  Thus, for the period beginning September 1, 2010, the Board finds in favor of the appellant and an apportionment in that amount is granted. 






	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to September 1, 2010, entitlement to an apportionment of the Veteran's VA pension benefits on behalf of his spouse is denied.

For the period beginning September 1, 2010, an apportionment of the Veteran's VA pension benefits to his spouse, in the amount due as a dependency allowance in the rate tables, is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


